1] SUNRISE PLAZA, STE. 305

Liebowitz Law Firm, PLLC a

USDC SDNY

 

 

 

ATTORNEYS FOR THE PHOTOGRAPHIC ARTS w

 

DOCUMENT
ELECTRONICALLY FILED

 

March 3, 2019 DOC #:_
DATE FILED: 3/3/2020

 

Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Marzullo v. MoviePass, Inc. (1:20-cv-179-AT)

Dear Judge Torres,

We represent Plaintiff, Joseph Marzullo, in the above in-captioned case. Defendant has yet to
respond to the complaint which is past due. We filed a request to enter default and anticipate
filing our motion for default judgment within the next 30 days. We respectfully request that the
initial conference scheduled for March 10, 2020 be adjourned in light of the default.

The Courts consideration is much appreciated.

Respectfully submitted,

/s/Richard Liebowitz
Richard P. Liebowitz

Counsel for Plaintiff Joseph Marzullo

GRANTED in part, DENIED in part.

The initial pretrial conference scheduled for March 10, 2020 is
ADJOURNED to April 14, 2020, at 12:40 p.m. By April 7, 2020, the

parties shall submit their joint letter and proposed case management plan.

SO ORDERED.

Dated: March 3, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
